Title: To George Washington from Charles Buxton, 27 April 1799
From: Buxton, Charles
To: Washington, George



respected Sir,
Perth Amboy [N.J.] April 27th 1799

In assuming the liberty of troubling you with the enclosed I hope you will attribute the freedom, to the motives that has influenced the action, and of which you will the more readily form an estimate, by perusing the Intended personal introductory letter of my (late) highly esteemed friend Doctor John Bard, who cheerfully favoured me (on request) about twelve months past, with the accompanying letter, at which time I contemplated the pleasure of a Journey to the Southward: this desire however, having been unable to accomplish, after repeated procrastinations, and now doubtful if ever it will be realized, Induces me to embrace the present opportunity of Genl Bloomfield’s visit to Philadelphia, who very politely takes charge of the package containing two Proof prints, Engraved from a picture composed as mentioned by my (late) friend—It’s publication was not originally intended, but the flattering encomiums of a Book-seller, after repeated application, obtained the temporary use of the Drawing for that purpose, & by whom I was presented with a small number of the first Impressions; Your acceptance of those forwarded will prove an ample gratification To, Sir One who feels all that gratitude which Ought to warm the heart of every American, & Ardently Inspire him with the most lively wishes for the continuation of your life & happiness. With these sentiments Yours in sincerity

Chas Buxton


P.S. My friend Dr Bard Died about 14 days ago.

